Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I. in the reply filed on 6/27/2022 is acknowledged.
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected grouping of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/27/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1-8 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emge et al.(2007/0232712).
	Emge et al. discloses rigid polyurethane foams and composites used as insulation material in refrigerators/freezers [claims 13-15], wherein the foams are prepared from foam-forming reaction mixture comprising an alkylene oxide (epoxide) based polyether polyol b2) corresponding to polyol (i) of the claims, including Polyol B, a sucrose/glycerol started propylene oxide polyol [claims 2 &16] having functionality of 5.1 and an OH number of 480, meeting the requirements of the claims, an alkylene oxide based polyether polyol b1) corresponding to polyol (ii) of the claims, including 20 parts Polyol A,  a toluene diamine [claim 3] started polyol having functionality of 3.8 and OH number of 400, meeting the requirements of the claims, an alkylene oxide based polyether polyol b3) corresponding to polyol (iii) of the claims, including Polyol C,  a trimethylolpropane [claim 4] started polyol having functionality of 3 and OH number of 160, meeting the requirements of the claims, water in amounts including 2.3 parts meeting the requirements of the claims [claims 5 & 6], physical blowing agents including cyclopentane and isopentane, stabilizers including 2 parts by weight of Tegostab® B 8462 meeting the requirements of the claims [claim 6], catalyst including a mixture of dimethylcyclohexyamine and pentamethyldiethylenetriamine meeting the requirements of the claims [claim8], and a polymeric MDI having an NCO contents meeting the requirements of the claims with the isocyanate mixtures having 2-ring monomeric MDI proportions as claimed and viscosities in overlap with those defined by the claims [claim 7] {see abstract, paragraphs [0004], [0009]-[0036], [0040]-[0061], [0075]-[0096] and the Examples}.
	Emge et al. differs from applicants’ claims in that the amounts of Claims differ in that the amounts of the amounts of polyols b2) and b3) which correspond with components (i) and (iii) of the claims, respectively, are not exact.  However, overlap in employment is made evident for purposes of serving the reactive effects of Emge et al. (see paragraph [0018]).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the polyols, including polyols b2) and b3), of Emge et al. in any amount provided for by Emge et al. in preparing the reactant mixes of Emge et al. for the purpose of imparting desired reactive effects in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  Further, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402 .  Also, a prima facie case of obviousness has been held to exist where the proportions of a reference are close enough to those of the claims to lead to an expectation of the same properties.  Titanium Metals v Banner 227 USPQ  773. (see also MPEP 2144.05 I)   Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
Emge et al. differs from applicants’ claims in that overlap of the viscosities associated with their polyisocyanate component is not exact.  However, overlap in employment is made evident for purposes of serving the reactive effects of Emge et al. (see paragraph [0035]).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any viscosity provided for by Emge et al. in preparing the polyisocyanate component for the reactant mixes of Emge et al. for the purpose of imparting desired reactive effects in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  Hereto, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402 .  Also, a prima facie case of obviousness has been held to exist where the proportions of a reference are close enough to those of the claims to lead to an expectation of the same properties.  Titanium Metals v Banner 227 USPQ  773. (see also MPEP 2144.05 I)   Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fricke et al., Singh et al., O’Connor et al., Eling et al. and Dietrich et al. are cited for their relevant disclosures of reactant mixtures and/or foam products in the related arts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







/JOHN M COONEY/               Primary Examiner, Art Unit 1765